Fourth Court of Appeals
                                San Antonio, Texas
                                      August 25, 2014

                                   No. 04-13-00870-CV

                                  Frank HERRERA, Jr.,
                                        Appellant

                                             v.

                TEXAS STATE BOARD OF PLUMBING EXAMINERS,
                                 Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18829
                          Honorable Dick Alcala, Judge Presiding


                                      ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 2, 2014.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court